Title: To George Washington from Ensign Duncan Campbell, 10 May 1776
From: Campbell, Duncan
To: Washington, George



Sir
Fredericksburgh Dutches County [N.Y.]10th May 1776

From the treatment I have met with since I left General Schuyler, I am under the Necessity of aplying to Your Excellency

for redress: being fully convinced from Your General Character, that you will do me all manner of Justice. I beg leave to lay before Your Excellency a true state of some Arms I had in my Custody belonging to the Officers of the 26th Regiment taken Prisoners in Canada. The Number of Fire Arms are only thirteen, mostly fowlling pieces; with eight Small & half Basket swords: one hanger and two odd pistol’s, being the property of those Gentlemen and myself. And as I am Quarter Master to the Regiment, I was order’d to take care of said arms and put them all in one Chist as they were to be sent after (or taken care for) the Gentlemen they belonged to. As General Montgomery was pleas’d to indulge me with leave to remain in Canada till spring I acquainted Colonel Fleming Depy Adjutant General for the Continental Forces, of my having the affore said Arms; and told him that I wou’d be glad he would spake to General Wooster that I might know what was to be done with them; As I was Orderd to be in readiness to Come down the Country; But receiving no further directions concerning them, I brought them with me as far as the Fish Kills, where I stored them with most of my Own Baggage, having General Schuylers leave to go to Fredericksburgh, to settle some property I had at that place. The Committee of Roumbouts Precinct; broke open the Chist where the arms were in, and seized ⟨mutilated⟩ all my Bag⟨mutilated before⟩ they gave me the least notice of their proceedings. About ten days after, I was order’d to wait on said Committee, and at the same time threaten’d that my Chists shou’d be broke open if I shou’d not be at the place appointed at such an hour: as they supposed that I had more Arms and Ammunition amongest my Baggage. I asured them that I had no such thing and that the Arms they had already seen, were all that I had, which cou’d never be intended for Tories as they imagine’d; as the Different Gentlemens names they belonged to were fixed to each of them. After opening and searching all my Chists and Boxes, except two that the keys had been lost, they broke the locks open & tore the Boxes, not withstanding I told them on my honor, that there was nothing in them but Bedsteads & some Cloathes belonging to my Children.
As Your Excellency very well knows that those Arms are private property, I hope you will be pleased to Order that they may be either Deliverd me ⟨or⟩ secured in the hands of some

Gentleman that will take care & be answerable for them. I am Your Excellency Most Obedient and Most Humble servant

Dun: Campbell
Ensn & Qr M⟨r⟩ to the 26th Regt & Prisoner of war at Fredericksburgh

